             Case 1:20-cv-10904-LGS Document 21 Filed 03/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 PROVOKE INSIGHTS, LLC,                                         :
                                              Plaintiff,        :
                                                                :   20 Civ. 10 (LGS)
                            -against-                           :
                                                                :       ORDER
 THE HOLMES REPORT, LLC,                                        :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for March 11, 2021.

Dkt No. 14.

        WHEREAS, on March 4, 2021, Plaintiff filed a letter seeking adjournment of the initial

pretrial conference.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. See Dkt. Nos. 16 and 18.

        WHEREAS, the parties’ proposed case management plan states that “[a]ll parties consent . .

. to conducting all further proceedings before a United States Magistrate Judge, including motions

and trial.” Dkt. No. 16. It is hereby

        ORDERED that, the March 11, 2021, initial pretrial conference is CANCELLED. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan and scheduling order

will issue in a separate order. It is further

        ORDERED that, by March 11, 2021, the parties shall file a signed version of the attached

form AO 85, Notice, Consent and Reference of a Civil Action to a Magistrate Judge.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 19.

         Dated: March 5, 2021
                New York, New York
                        Case 1:20-cv-10904-LGS Document 21 Filed 03/05/21 Page 2 of 2
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Southern
                                                          Southern DDistrict
                                                        __________   istrictof
                                                                     District of
                                                                              ofNNew  York
                                                                                 ew Y ork
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
      magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
